Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
DETAILED ACTION
This office action is reply communication filled on 3/19/2020.
 
Drawings
The drawing is filled 12/03/2019 has been accepted by examiner.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/08/2020 was filled.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, all entries of the information disclosure statement are being considered by the examiner.
 
Terminal Disclaimer
The terminal disclaimer filed on 2/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,530,520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
 
 
 
 
Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 15, and 29 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
 
Regarding claims 1, 15, and 29, “…determining, for the modem and based on the received plurality of pilot signals, a plurality of effective modulation rates respectively associated with the plurality of tones; determining, based on the plurality of effective modulation rates, a tone, of the plurality of tones, for a subsequent transmission from the modem…”  in combination with other limitations recited in claims 1, 15, and 29.
 
Note that the first closet prior art Malladi (US 2008/0187027) discloses a system comprising: a first device and a second device [Fig. 1-3, 9, ¶ 36; wireless communication system 100 comprising Base station 102 and one or more mobile devices], 
wherein the first device [¶ 46; base station 302]comprises: 
one or more first processors; and first memory storing instructions that, when executed by the one or more first processors [Fig. 3, ¶ 47; comprising broadband pilot assignor 310, frequency selective scheduler 312, power control signaler 314], cause the first device to: 
receive, from the second device, via a plurality of tones, and during a corresponding plurality of time slots, a plurality of pilot signals [¶ 46; receive information from mobile device 304 over a reverse link channel]; 

determine, a tone, of the plurality of tones, for a subsequent transmission from the second device [¶ 47; determine a periodicity for transmitting broadband pilot data for a device, for example, based on an activity level or scheduling needs, a hopping pattern definer 308 that can generate a hopping pattern for a device based at least in part on the determined periodicity]; and 
wherein the second device [Fig. 2, ¶ 42; communications apparatus 200/] comprises: one or more second processors; and second memory storing instructions that, when executed by the one or more second processors [¶ 42; periodicity configurer 202], cause the second device to: 
send, to the first device and based on a pilot signal schedule, the plurality of pilot signals [Fig. 3, ¶ 46; transmitting broadband pilot signals]; and 
receive, from the first device, the information indicating the determined tone. [¶ 50; receiving the hopping pattern can utilize the pattern to transmit broadband pilot signals to the base station 302]. However, Malladi et al. fails to disclose or render obvious the above italic limitations as claimed. 
 
Note that the second closet prior art Rakib et al. (US 2001/0001616) discloses 15. One or more non-transitory computer-readable media storing instructions that, when executed, cause: 
receiving, from a modem, via a plurality of tones, during a corresponding plurality of time slots, and based on a pilot signal schedule, a plurality of pilot signals [¶¶ 313-314; receiving the determining of the timeslot]; 

However, Rakib et al. fails to disclose or render obvious the above italic limitations as claimed.

Note that the third closet prior art Quigley et al. (US 2011/0026423) discloses an apparatus [Fig. 3, ¶ 121; cable modem termination system 10] comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors [Fig. 3, ¶ 129; Slot timing offset generator 26], cause the apparatus to: 
receive, from a modem, via a plurality of tones, during a corresponding plurality of time slots, and based on a pilot signal schedule, a plurality of pilot signals [¶ 129; receive a timing offset (ranging signal) message 27 from each individual cable modem 12 with which the cable modem termination system is in communication]; 
determine, for the modem and based on the received plurality of pilot signals, a plurality of effective modulation rates respectively associated with the plurality of tones; [¶ 129; slot timing offset 28 is calculated by determining the position of the slot timing offset from the expected time of message 27 within a dedicated timing slot of the upstream communications] 

However, Quigley et al. fails to disclose or render obvious the above italic limitations as claimed.
 
Thus, Malladi et al., Rakib et al., and Quigley et al. taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic. Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/Primary Examiner, Art Unit 2469